Case 1:18-cr-00286-TWP-DLP Document 47 Filed 01/24/19 Page 1 of 4 Page|D #: 274

UNITED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF INDIANA

INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA, )
Plaintiff, )

)

vs. ) l :18-cr-0286-TWP-DLP

)

NOLAN BREWER, )
Defendant. )

PETITION TO ENTER A PLEA OF GUILTY AND
REOUEST FOR PRESENTENCE INVESTIGATION

Defendant, Nolan Brewer, individually and by counsel, respectfully represents to the Court

the following:

l.

2.

My full true name is Nolan Brewer,

I have received a copy of the Indictment and I have reviewed it with my attorney, l-I.
Samuel Ansell.

I believe I understand the charge against me.

I wish to plead guilty to the lndictment.

I understand that the Indictment charges that I conspired to violate the rights of the
members of the Congregation of Shaarey Tef`llla because they were Jewish in violation of
18 U.S.C. §24l(a).

I understand that the charge to which I intend to plead guilty has a penalty range of 0-10
years in prison.

I understand that the Court will impose a sentence within that statutory range.

I understand that the Court will consider any relevant conduct proven by a preponderance
of the evidence in determining the recommended guideline range under the United States

Sentencing Guidelines.

Case 1:18-cr-00286-TWP-DLP Document 47 Filed 01/24/19 Page 2 of 4 Page|D #: 275

9.

lO.

ll.

12.

13.

14.

15.

I understand that the Court is not bound by the recommended guideline range but will
consider that recommendation as well as the factors listed under 18 U.S.C. 3553(a) in
determining my sentence.

I understand that the Court may impose a fine of up to $250,000 in addition to any term
of imprisonment.

I understand that I will have to pay a Special Assessment of $100.

I understand that if I am not a U.S. citizen, this conviction will almost certainly result in
my deportation under U.S. immigration law.

I understand that the Court may impose a term of post-imprisonment supervised release
of up to 3 years which I must serve if I am not deported from the United States at the
conclusion of my sentence of imprisonment.

I understand that I am entitled to have all of my rights which may be involved in this
matter explained to me, and that I have the right to have any questions l may have
answered for me,

I understand that I may if I so choose, plead "Not Guilty" to any offense charged against
me, and that if I so choose to plead "Not Guilty" the Constitution guarantees me: (a) the
right to a speedy and public trial by jury in the District in which I am charged; (b) the
right to be considered for release until my trial occurs; (c) the right to see and hear all the
witnesses against me at my trial; (d) the right to use the power and the process of the
Court to compel the production of any evidence, including the attendance of any
witnesses in my favor, at my trial; (e) the right to the assistance of counsel at every stage
of the proceedings, including an appeal if need be; and (f) that in the event that l should

be found guilty of the charge against me, I would have a right to appeal my conviction on

Case 1:18-cr-OO286-TWP-DLP Document 47 Filed 01/24/19 Page 3 of 4 Page|D #: 276

16.

l7.

such charge to a higher court.
I know the Court will not accept a plea of "Guilty" from anyone who claims to be
innocent and, with that in mind and because I make no claim of innocence, l wish to

plead "Guilty", and respectfully request the Court to accept my plea as follows: "Guilty"

 

as charged in count one of the -‘"“': ..

I request and consent to a presentence investigation by the probation officers of the
United States district courts to be commenced at this time and prior to the entry of my
formal plea of guilty. I further request and consent to the review of my presentence report
by a Judge, by my attorney and myself and by the government at any time, including the

time prior to entry of a formal plea of guilty.

Dated: l[:£&[.)~O/O/ M/i/h/ j/--/\/\/

V

Nolan Brewer

mw

H. Samuel Ansell `
Attomey for Brewer

Case 1:18-cr-OO286-TWP-DLP Document 47 Filed 01/24/19 Page 4 of 4 Page|D #: 277

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing has been served by email,
via the USDC Electronic Filing System, to the AUSA assigned to this case and all counsel of

record at the time of filing.

Samuel Ansell
Attorney for the Defendant

Samuel Ansell
Attomey at Law

156 East Market Street
Suite 900

Indianapolis, IN 46204
(317)381-0371
Attomey No. 24163-49

